                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CURTIS CROSLAND                                      :
     Petitioner,                                     :
                                                     :                    CIVIL ACTION
        v.                                           :                    NO.: 03-1459
                                                     :
DONALD T. VAUGHN, et al.,                            :
    Respondents.                                     :


                                          MEMORANDUM

JONES, II J.                                                                           October 31, 2019

I.      INTRODUCTION

        Presently before this Court is a motion filed pro se by Curtis Crosland (“Petitioner”)

under Federal Rule of Civil Procedure 60(b). Petitioner seeks reconsideration of this Court’s

Order dated September 14, 2018 (ECF No. 81) 1 and seeks relief from the 2003 denial of his

habeas corpus petition filed pursuant to 28 U.S.C. § 2254. 2 Relying on Reeves v. Fayette SCI,

897 F.3d 154 (3d Cir. 2018) and Satterfield v. District Attorney of Philadelphia, 872 F.3d 152

(3d Cir. 2017), Petitioner contends he is entitled to relief from the prior judgment in light of this

new Third Circuit law and its alleged relevance to Petitioner’s case. Once more citing to

McQuiggin v. Perkins, 569 U.S. 383 (2013) and Cox v. Horn, 757 F.3d 113 (3d Cir. 2014) 3,

Petitioner asserts that because he is actually innocent, the disposition of his earlier habeas

1
  See September 14, 2018 Order (ECF No. 81) for additional background information on this Court’s de
novo review of the Report and Recommendation (ECF No. 63) prepared by United States Magistrate
Judge Carol Sandra Moore Wells (overruling Petitioner’s Objections (ECF No. 67) to the Report and
Recommendation, as well as approving and adopting the Report and Recommendation in toto).
2
  The Writ of Habeas Corpus underlying Petitioner’s instant motion was denied on November 17, 2003.
(ECF No. 18).
3
  See Petitioner’s Objections to the Report and Recommendation of Magistrate Judge Carol Sandra Moore
Wells (ECF No. 67). Petitioner previously, and unsuccessfully, raised this basis for relief but argues that
the intervening decisions in Reeves and Satterfield warrant a different result. See also Petitioner’s
Counter Response to the Commonwealth’s Letter/Brief (ECF No. 79).

                                              Page 1 of 12
petition as untimely should be re-opened. Alternatively, Petitioner insists he should be issued a

certificate of appealability and be provided with counsel to pursue it. The question before this

Court is two-fold: whether the evidence Petitioner presented to Magistrate Judge Moore Wells

falls under the new evidence definition in Reeves and if it does, whether Petitioner has made a

showing of actual innocence relative to Satterfield that warrants applying the extraordinary

circumstances exception in McQuiggin to excuse the untimely filing of Petitioner’s Rule 60(b)(6)

motion.

II.    FACTUAL BACKGROUND AND PROCEDURAL HISTORY 4

       On January 29, 1991, Petitioner was convicted of second-degree murder, robbery, and

weapon offenses. He was sentenced to life imprisonment on the murder charge and consecutive

sentences on the robbery and weapons convictions. On appeal, the Superior Court affirmed the

lower court’s sentence with regards to the murder and weapons offenses; however, the Superior

Court vacated the sentence imposed by the conviction of robbery. Commonwealth v. Crosland,

2017 WL 118093 (Pa. Super. Ct. 2017). The Supreme Court denied leave to appeal. (citing

Commonwealth v. Crosland, 631 A.2d 212 (Pa. Super. Ct. 1993) (unpublished memorandum),

appeal denied, 639 A.2d 24 (Pa. 1994)).

       On March 30, 1995, Petitioner filed a pro se petition for collateral relief under the Post

Conviction Relief Act (“PCRA”), 42 Pa. Cons. Stat. Ann. §§ 9541 et seq. Following

appointment of counsel, the PCRA court dismissed the petition on October 10, 1996. The

Superior Court affirmed the dismissal, and the Pennsylvania Supreme Court denied allocatur.


4
  The facts set forth in this background and procedural history were adopted from Magistrate Judge
Moore Wells’ Report and Recommendation (ECF No. 63). See generally Petitioner’s 60(b)(6) Motion
and attachments thereto (ECF No. 32), supplements to the Motion and attachments thereto (ECF Nos. 34,
35, 36, 43, 45), the Commonwealth’s Response to the Motion and attachments thereto (ECF No. 38), and
the Commonwealth’s Response to Petitioner’s Traverse and Supplemental Record of Newly Discovered
Evidence (ECF No. 56).

                                            Page 2 of 12
Commonwealth v. Crosland, 704 A.2d 160 (Pa. Super. Ct. 1997), appeal denied, 723 A.2d 669

(Pa. 1998). Petitioner then filed a second pro se PCRA petition. Following the appointment of

counsel and the filing of a no-merit letter, the PCRA court dismissed the petition as untimely.

The Superior court affirmed the dismissal in a memorandum opinion. Commonwealth v.

Crosland, 776 A.2d 289 (Pa. Super. Ct. 2001). Petitioner did not seek leave to appeal to the

Pennsylvania Supreme Court. He did, however, file a petition for writ of habeas corpus in state

court, which was treated as a third PCRA petition and dismissed as untimely on January 7, 2002.

The Superior Court affirmed the dismissal. Commonwealth v. Crosland, 821 A.2d 131 (Pa.

Super. Ct. 2003). Petitioner did not seek leave to appeal to the Pennsylvania Supreme Court. 5

        Petitioner filed a pro se petition for writ of habeas corpus with this District Court on

March 7, 2003. (ECF No. 1). Therein, he asserted claims of deprivation of his right to assistance

of counsel under the Sixth and Fourteenth Amendments; due process violations of his Sixth and

Fourteenth Amendment rights; a claim of newly discovered, exculpatory eyewitness evidence;

and the purposeful use of perjured testimony by the Commonwealth. Id. On September 9, 2003,

United States Magistrate Judge Arnold C. Rapaport issued a Report and Recommendation

advising that the petition be dismissed as time barred. (ECF No. 13). On November 17, 2003,

United States District Judge Herbert Hutton overruled Petitioner’s objections to the Report and

Recommendation, approved and adopted it, and dismissed the petition as time barred. (ECF No.

18). On June 21, 2004, the United States Court of Appeals for the Third Circuit denied a

certificate of appealability. (ECF No. 21).

        On March 20, 2013, Petitioner filed a Rule 60(b) motion in this Court seeking relief from

the dismissal of his habeas petition, citing Martinez v. Ryan, 566 U.S. 1 (2012). (ECF No. 22).


5
 Petitioner filed five subsequent unsuccessful PCRA petitions, the most recent having been dismissed on
October 20, 2015. See Crosland, 2017 WL 118093, at *1 and n.1.

                                              Page 3 of 12
Specifically, he asserted that his claims of ineffective assistance of trial counsel 6 may be

reviewed solely on their merits under Martinez. Id. On March 22, 2013, this Court denied the

motion, finding (1) that the motion did not constitute a second or successive habeas petition

because the original petition was dismissed as untimely and was not adjudicated on its merits;

and (2) that relief was unwarranted because Martinez was interpreted as merely a change in

decisional law, and did “not present ‘extraordinary circumstances’ to allow the reopening of a

petition,” pursuant to Rule 60(b). (ECF No. 24). On April 8, 2013, this Court denied

Petitioner’s motion for reconsideration. (ECF No. 27). On August 1, 2013, the Third Circuit

denied Petitioner’s application for leave to file a second or successive habeas corpus petition 7,

and on August 15, 2013, the Third Circuit denied Petitioner’s request for a certificate of

appealability in connection with this Court’s denial of his Rule 60(b) motion. (ECF Nos. 30, 31).

        On May 28, 2014─twenty-three years after the state court conviction and sentence he

challenges, as well as eleven years after the dismissal of his original habeas petition─Petitioner

filed a Rule 60(b)(6) motion (ECF No. 32), seeking relief from the 2003 dismissal of his habeas

petition under the Supreme Court’s ruling in McQuiggin. This Court referred this matter to

United States Magistrate Judge Carol Sandra Moore Wells for preparation of a Report and

Recommendation [hereinafter R&R] pursuant to 28 U.S.C. § 636(b)(1)(B). In her R&R, Judge

Wells addressed Petitioner’s arguments under Martinez and McQuiggin, finding that:

(1) Petitioner’s motion was untimely; (2) Petitioner did not demonstrate any extraordinary

circumstance that would warrant relief from the denial of his original habeas petition; and



6
  Petitioner argues that his claims of ineffective assistance of trial counsel were never raised in state court
due to the ineffective assistance of his PCRA counsel. See Rule 60(b)(6) Motion (ECF No. 22).
7
  Petitioner sought to file a second or successive habeas petition seeking relief under Miller v. Alabama,
132 S. Ct. 2455 (2012), however, the Third Circuit denied his request inasmuch as Petitioner “was not
under the age of 18 when he committed his crimes.” See ECF No. 30.

                                                Page 4 of 12
(3) Petitioner did not make a sufficient showing of actual innocence to satisfy the requirements

of McQuiggin. R&R at 7-9 (ECF No. 63). Consequently, Judge Wells did not find that

Petitioner should be accorded relief from the prior judgment. Id. at 1, 9-10.

        On September 14, 2018, this Court approved and adopted the R&R in toto. (ECF No.

81). Petitioner sought an extension of time to file a motion for reconsideration of this Court’s

September 14, 2018 Order of Dismissal. (ECF No. 82). Petitioner then filed a notice of appeal

for reconsideration of the same Order (ECF No. 83) and made a request to change his notice of

appeal to a request for a certificate of appealability (ECF No. 85). 8 Subsequently, Petitioner

filed the instant Rule 60(b) Motion for Reconsideration [hereinafter Motion] still seeking relief

from the Writ of Habeas Corpus denied in 2003 (ECF No. 18). For the reasons that follow, this

Court finds that Petitioner advances no meritorious claims in his Motion for Reconsideration. As

such, Petitioner’s Motion is denied.

III.    STANDARD OF REVIEW

        As established in Max’s Seafood Cafe by Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677

(3d Cir. 1999), “the purpose of a motion for reconsideration . . . is to correct manifest errors of

law or fact or to present newly discovered evidence” (internal citation omitted). Thereupon, it is

within a court’s discretion to grant reconsideration where “the party seeking reconsideration

shows at least one of the following grounds: (1) an intervening change in the controlling law; (2)

the availability of new evidence that was not available when the court granted the [prior motion];


8
  Generally, the filing of a notice of appeal “is an event of jurisdictional significance—it confers
jurisdiction on the court of appeals and divests the district court of its control over those aspects of the
case involved in the appeal.” Griggs v. Provident Consumer Discount, Co., 459 U.S. 56, 58-59 (1982).
However, a Rule 60(b) motion under the Federal Rules of Civil Procedure preserves jurisdiction in the
District Court if filed no later than 28 days after judgment is entered. Fed. R. App. P. 4(a)(4)(A)(vi). As
Petitioner filed a motion for an extension to file his motion for reconsideration within twenty-eight days
of this Court’s Order adopting the Report and Recommendation (ECF No. 81), the Court maintains its
jurisdiction over this matter. See Court’s Order dated January 7, 2019 (ECF No. 86).

                                               Page 5 of 12
or (3) the need to correct a clear error of law or fact or to prevent manifest injustice.” Id. (citing

North River Ins. Co. v. CIGNA Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir. 1995). Such

motions “should be granted sparingly and may not be used to rehash arguments which have

already been briefed by the parties and considered and decided by the Court.” PBI Performance

Prods., Inc. v. NorFab Corp., 514 F. Supp. 2d 732, 744 (E.D. Pa. 2007) (internal quotation

omitted).

IV.      DISCUSSION

         In his latest Rule 60(b) motion, Petitioner asserts that had Reeves v. Fayette SCI, 897

F.3d 154 (3d Cir. 2018) and Satterfield v. District Attorney of Philadelphia, 872 F.3d 152 (3d

Cir. 2017) been decided prior to Judge Wells’ R&R, Petitioner “would have been entitled to a

full Rule 60(b)(6) review” on the grounds that Reeves and Satterfield evolved the law established

in McQuiggin and Cox. Mot. at 14-15 (ECF No. 87). Petitioner has moved for reconsideration

under the first and third prongs, although indistinguishably intertwined, of the applicable

standard: “an intervening change in the controlling law” and “the need to correct a clear error of

law . . . to prevent manifest injustice.” Id. at 1-2. The Court addresses each in turn.

      A. Petitioner’s claim that the recent “new evidence” definition enacted in Reeves v.
         Fayette SCI─and the intervening change in controlling law brought forth
         therein─fails to satisfy the first prong required to grant a motion for
         reconsideration.

         To address the first prong of the Rule 60(b) standard of review, Petitioner contends that

the Third Circuit’s decision in Reeves “altered the definition of ‘new evidence’ to be applied in

actual innocence claims,” thereby warranting the excuse of his untimely-filed federal habeas




                                             Page 6 of 12
petition. 9 Id. at 1. When asserting a gateway claim of actual innocence 10, a petitioner must first

“present new, reliable evidence and second, show by a preponderance of the evidence that it is

more likely than not that no reasonable juror would have convicted him in the light of the new

evidence.” See Reeves, 897 F.3d at 160 (internal quotations omitted) (referencing Houck v.

Stickman, 625 F.3d 88, 93 (3d Cir. 2010)); see also Schlup v. Delo, 513 U.S. 298, 324, 327

(1995) (originating the standard for a gateway actual innocence claim). To circumvent Schlup’s

stringent requirement that “a claim of actual innocence must be based on reliable evidence not

presented at trial,” Schlup, 513 U.S. at 324, the Third Circuit held in Reeves that “when a

petitioner asserts ineffective assistance of counsel based on counsel’s failure to discover or

present to the fact-finder the very exculpatory evidence that demonstrates [the petitioner’s] actual

innocence, such evidence constitutes new evidence for purposes of the Schlup actual innocence

gateway.” Reeves, 897 F.3d at 164 (applying Gomez v. Jaimet, 350 F.3d 673, 680 (7th Cir.

2003)) (“a requirement that the new evidence be unknown to the defense at the time of trial

would operate as a roadblock to the actual innocence gateway”). Therefore, solely in the context

of a claim of ineffective assistance of counsel for failure to discover or use exculpatory evidence,

new evidence “requires only that the [presently known] evidence not be presented to the

factfinder at trial.” Reeves, 897 F.3d at 162.

        Reeves delineates the procedural steps the District Court must follow when evaluating

new evidence not presented at trial in support of an actual innocence claim. Id. at 165. First, the



9
  Like the petitioner in Reeves, Petitioner “concedes that his petition is late but argues that [his presented]
exculpatory evidence demonstrates actual innocence and warrants excusing his untimeliness.” See
Reeves, 897 F.3d at 160.
10
   Gateway claims of actual innocence “assert a claim of actual innocence so strong that a court cannot
have confidence in the outcome of the trial unless the court is also satisfied that the trial was free of
nonharmless constitutional error.” Reeves, 897 F.3d at 160 n.4 (internal quotation marks omitted)
(quoting Schlup v. Delo, 513 U.S. 298, 316 (1995)).

                                                Page 7 of 12
District Court must examine the new evidence and conclude it is reliable. Id. Second, the court

“should proceed to undertake a holistic assessment of the new, reliable evidence and the

evidence presented at trial to determine whether [the petitioner] has shown it is more likely than

not that no reasonable juror would have convicted him.” Id. Third, and perhaps most

significant, if a petitioner makes this showing, the District Court should then review the

petitioner’s ineffective assistance of counsel claim on the merits under the relevant Antiterrorism

and Effective Death Penalty Act of 1996 (“AEDPA”) standard of review. Id. In compliance

with Schlup’s standard for asserting a claim of actual innocence and “as part of the reliability

assessment of the first step, the court may consider how the timing of the petitioner’s submission

and the likely credibility of the witnesses bear on the probable reliability of that evidence, as well

as the circumstances surrounding the evidence and any supporting corroboration.” Id. at 161

(internal quotation marks omitted) (quoting House v. Bell, 547 U.S. 518, 537, 551 (2006) and

McQuiggin, 569 U.S. at 399).

       1. Assuming, arguendo, Petitioner’s evidence is “new” for purposes of Reeves v.
          Fayette SCI, Petitioner’s claim is still meritless because it fails to meet the threshold
          requirement for applying the actual innocence standard originated in Schlup v. Delo.

       Petitioner contends that had Reeves been decided prior to the issuance of the R&R,

Petitioner’s evidence would have: (1) met Reeves’ recent definition of new evidence and

survived a reliability assessment; (2) established by a preponderance of the evidence that it is

more likely than not that no reasonable juror would have convicted him in light of the new

evidence; (3) demonstrated an extraordinary circumstance to excuse his untimely filing under

McQuiggin; and thus, (4) entitled him to relief under Rule 60(b)(6), which would allow a merits

review of his ineffective assistance of counsel claim. Mot. at 5. Despite Petitioner’s arguments




                                            Page 8 of 12
to the contrary, this Court’s review of Petitioner’s alleged new evidence under Reeves, fails to

muster the requisite reliability for a showing of actual innocence under Schlup.

        Petitioner’s Motion misconstrues the analysis in the R&R and states that Judge Wells

“neglected to review [both] his actual innocence arguments and underlying trial counsel

ineffectiveness of assistance claims.” 11 Mot. at 12. However, unlike the circumstances in

Reeves, where neither the magistrate judge nor the District Court determined “the reliability of

the evidence or consider[ed] whether such evidence, assessed with all the rest of the evidence

adduced at trial, would more likely than not convince any reasonable juror not to convict” the

petitioner, Reeves, 897 F.3d at 165, Judge Wells thoroughly evaluated this Petitioner’s evidence.

As such, she was able to conclude that “the evidence advanced by Petitioner [wa]s inadequate to

establish [a] claim of actual innocence.” 12 R&R at 9. And, notwithstanding the pre-Reeves lens

under which she operated, Judge Wells assessed the reliability of Petitioner’s evidence and

determined it was not reliable. Thus, as Petitioner did not have a viable actual innocence claim,

he could not then or now state a meritorious claim for ineffective assistance of counsel that


11
   Despite this Court’s well-settled notion that motions for reconsideration “may not be used to rehash
arguments which have already been briefed by the parties,” PBI Performance Prods., Inc., 514 F. Supp 2d
at 744, Petitioner once more regurgitates his ineffective assistance of trial counsel claim, premised on
Commonwealth v. Bazemore, 614 A.2d 684 (Pa. 1992), without understanding that the District Court may
not review that claim unless Petitioner successfully navigates the procedural requirements preceding the
District Court’s merits review of said claim. As such, this Court finds that Petitioner’s Motion “is merely
repetitious of arguments [he] has previously briefed for the court.” Id. at 744. See generally Rule
60(b)(6) Motion (ECF No. 22), Petition for Reconsideration (ECF No. 26), Rule 60(b)(6) Motion (ECF
No. 32), Supplement to the Pending Rule 60(b)(6) Motion with Another Claim (ECF No. 36), Traverse
Rule 60(b)(6) Response to Commonwealth’s Motion to Dismiss (ECF No. 43), Second Traverse Rule
60(b)(6) Response to Commonwealth’s Motion to Dismiss (ECF No. 59), Petitioner’s Objections to the
Report and Recommendation (ECF No. 67), Application for Permission (ECF No. 70), and Counter-
Response to the Commonwealth’s Letter/Brief (ECF No. 79) (all reasserting the identical arguments
relying on Bazemore).
12
   Petitioner contends that the evidence presented serves for impeachment purposes. See Rule 60(b)(6)
Motion (ECF No. 22). Notwithstanding Judge Wells’ contemplation of said claim, R&R at 9, “mere
impeachment evidence is generally not sufficient to satisfy the actual innocence gateway standard.”
Reeves, 897 F.3d at 161 (alterations omitted) (quoting Munchinski v. Wilson, 694 F.3d 308, 338 (3d Cir.
2012)).

                                              Page 9 of 12
would constitute a new claim under Reeves. Accordingly, as Petitioner has failed to show “an

intervening change in the controlling law” warranting reconsideration, his only other argued

means of relief is “the need to correct a clear error of law . . . to prevent manifest injustice.”

     B. Petitioner fails to show a miscarriage of justice warranting reconsideration of his
        untimely filed habeas petition.

        Under the AEDPA, “state petitioners have one year to file a federal habeas petition” from

“the date on which the judgment became final.” Reeves, 897 F.3d at 160 (internal quotation

marks omitted) (citing to 28 U.S.C. § 2244(d)(1)(A)). However, McQuiggin v. Perkins, 569 U.S.

383 (2013), established that “to prevent a fundamental miscarriage of justice, an untimely

petition is not barred when a petitioner makes a credible showing of actual innocence, which

provides a gateway to federal review of the petitioner’s otherwise procedurally barred claim of a

constitutional violation.” Reeves, 897 F.3d at 160 (applying McQuiggin, 569 U.S. at 386, 392). 13

Thus, under Rule 60(b)(6), Petitioner may persuade the Court to reconsider his previously denied

habeas petition because making such a showing would evidence extraordinary circumstances

warranting relief. See R&R at 5 (emphasis added) (internal quotation marks omitted) (citing

Fed. R. Civ. P. 60(c)(1)).

        To address the third prong of the Rule 60(b) standard of review, Petitioner unpersuasively

implores this Court to rectify a fundamental miscarriage of justice by arguing that Judge Wells

abused her discretion and committed a clear error of law in her application of McQuiggin and

Cox. 14 Mot. at 11. Additionally, Petitioner asserts that his case is indistinguishable from


13
   In McQuiggin, the Supreme Court “explained that the actual innocence miscarriage of justice exception
is separate from AEDPA’s statutory provisions, and [that it] survive[s] AEDPA’s passage. . . . Thus,
AEDPA’s actual innocence provisions are not dispositive of the scope of new evidence under the actual
innocence miscarriage of justice exception recognized by the Supreme Court in Schlup, House, and
McQuiggin.” Reeves, 897 F.3d at 160 n.5 (internal quotation marks omitted) (quoting McQuiggin, 569
U.S. at 392-98).
14
   See R&R at 7 (explaining why undergoing a Cox analysis is unnecessary).

                                            Page 10 of 12
Satterfield v. District Attorney of Philadelphia, 872 F.3d 152 (3d Cir. 2017), where the petitioner

“sought relief from the judgment denying his habeas petition, characterizing McQuiggin’s

change in relevant decisional law as an extraordinary circumstance to justify relief under Federal

Rule of Civil Procedure 60(b)(6).” Satterfield, 872 F.3d at 154 (emphasis added).

       As decided in Satterfield, which Petitioner references in his Motion without

understanding any of its application, “if a petitioner can make a showing of actual innocence,

McQuiggin’s change in law is almost certainly an exceptional circumstance.” Id. at 163. In

other words, “[a] proper demonstration of actual innocence by [the petitioner] should permit

Rule 60(b)(6) relief unless the totality of equitable circumstances ultimately weigh heavily in the

other direction.” Id. at 163. The Third Circuit further held that “the miscarriage-of-justice

exception and McQuiggin’s holding more broadly will not be applicable to [a petitioner’s] case if

[the petitioner] cannot make a proper showing of actual innocence,” by which the District Court

must then “determine whether such a showing has been made as a threshold matter.” Id.

       Despite the foregoing analysis in Satterfield, Petitioner focuses on Judge Wells’ finding

that McQuiggin is not an extraordinary circumstance without understanding that even if the

magistrate had reached the same conclusion, McQuiggin’s holding is inapplicable to Petitioner.

This is because, as previously asserted in the R&R, and this Court’s September 14, 2018 Order,

Petitioner does not make a sufficient showing of actual innocence to satisfy the requirements

under either case, nor does he present any persuasive argument that the circumstances in his case

are as extraordinary as those in Satterfield. As such, this Court finds no fundamental miscarriage

of justice by adopting and approving Judge Wells’ R&R in toto.




                                          Page 11 of 12
V.     CONCLUSION

        For the foregoing reasons, Petitioner’s Rule 60(b)(6) motion is denied. In addition, the

Court will not issue a certificate of appealability because Petitioner has failed to make a

“substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

       An appropriate Order follows.


                                                              BY THE COURT:




                                                              C. DARNELL JONES, II J.




                                           Page 12 of 12
